39 N.Y.2d 884 (1976)
Donald L. Sparks, Individually and as Administrator of The Estate of Arlene I. Sparks, Deceased, Respondent,
v.
State of New York, Appellant. (Claim No. 44929)
Court of Appeals of the State of New York.
Argued May 6, 1976.
Decided June 3, 1976.
Louis J. Lefkowitz, Attorney-General (Vernon Stuart and Ruth Kessler Toch of counsel), for appellant.
Benjamin C. Perreault for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the opinion by Mr. Justice REID S. MOULE at the Appellate Division (48 AD2d 236).